Citation Nr: 1441499	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.   

The Veteran's service treatment and personnel records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in January 2011 and in March 2011.  The examination reports are adequate for deciding the claim because they contain a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claim.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection for certain chronic diseases will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is not such a disease.

Service treatment records do not reflect complaints of tinnitus.  

The Veteran submitted a private audiological report from Auburn University, dated in November 2010.  The report indicates that the Veteran noted military noise exposure from 1979 to 1982 as an airborne communications systems technician.  He denied military noise exposure from 1982 to 1986 as an information systems operations specialist.  The Veteran also reported that the onset of his tinnitus was 5 to 7 years ago.  The audiologist provided an opinion that the Veteran's tinnitus is more likely than not caused by or a result of service-based noise exposure.  A rationale was not included for that opinion.

At a VA audiology examination for tinnitus in January 2011, the Veteran reported military noise exposure from high frequency radio equipment, aircraft and alerting systems.  His post-service noise exposure consisted of employment in a textile plant and a local police department.  He also reported that the onset of his tinnitus was 8 or 9 years ago.  The examiner was unable to determine whether the current tinnitus was related to military noise exposure as the Veteran had normal hearing at the examination.  The examiner therefore recommended that a nexus opinion be provided by an ear, nose, and throat (ENT) specialist.

At a VA ENT examination in March 2011, the Veteran again reported that the onset of his tinnitus was 8 to 9 years ago.  After interviewing the Veteran, reviewing the claims file, and conducting a physical examination, the examiner provided a diagnosis of subjective tinnitus in a setting of normal ears with onset well after military service.  The examiner explained that in light of the timing of the tinnitus onset reported by the Veteran, the tinnitus is not consistent with military noise exposure.  The examiner further indicated that the tinnitus is less likely than not related to service because the Veteran does not have any significant hearing loss. 

At the July 2014 Board hearing, the Veteran testified that the initial onset of tinnitus was 30 years ago.  He indicated that he just provided certain dates to the medical providers because he could not recall when the tinnitus began.  

While there is evidence showing recent findings of tinnitus, the competent and probative evidence reflects that the current tinnitus did not have onset during active service and is not etiologically associated with the Veteran's active service.  

The service treatment records and the March 2011 VA opinion are persuasive evidence against the Veteran's claim.  The service records do not reflect complaints or findings of tinnitus.  The March 2011 VA examiner who reviewed the medical records and the Veteran's reported history, and also conducted a physical examination, opined that the tinnitus is not related to military noise exposure.  The examiner is qualified through education, training, and experience to offer a medical opinion and she supported her medical opinion with a clinical rationale.  

The medical opinion from Auburn University regarding nexus has been considered, but no supporting rationale was provided.  Accordingly, the Board assigns it no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must provide a supportive reasoned analysis).

The Board also has considered the Veteran's assertion that his tinnitus is related to military service, as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, to the extent that the Veteran asserts his tinnitus began during service and has continued since that time; his assertion is not credible.  When tinnitus was first reported to the clinicians at the Auburn University in 2010, the Veteran reported an onset date of 5-7 years prior, i.e., between 2003 and 2005, which is many years after his separation from service.  At the VA examinations in January 2011 and March 2011, he reported a history of onset 8-9 years prior, i.e., between 2002 and 2003, which is also many years after service separation.

His testimony at the February 2014 hearing, that the tinnitus began 30 years ago, conflicts with his earlier statements regarding onset by many years.  The Veteran appears to sincerely believe his recollection as to what happened in service thirty years ago.  However, this testimony is at odds with both the contemporaneous and more recent medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  Given these inconsistencies, the Board does not find the Veteran's statements of experiencing tinnitus in service, and since service, particularly persuasive.

Additionally, the Veteran's lay testimony is not competent to relate his current tinnitus to exposure to loud noise during his military service because the cause of this disability is not within the ordinary knowledge a lay person.  The Veteran is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of tinnitus.  Therefore, his lay contention is not competent evidence on the material issue of causal nexus.  Id.

Finally, as tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), it may not be presumed to have been incurred in service under 38 C.F.R. §3.303(b) or 38 C.F.R. § 3.307, 3.309.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.  As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


